EXHIBIT 10.51

FOURTH AMENDMENT TO FORBEARANCE AGREEMENT

AND SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO FORBEARANCE AGREEMENT AND SIXTH AMENDMENT TO CREDIT AND
SECURITY AGREEMENT (the “Amendment”), dated November 18, 2009, is entered into
by and among PHOENIX FOOTWEAR GROUP, INC., a Delaware corporation (“Phoenix
Footwear”), PENOBSCOT SHOE COMPANY, a Maine corporation (“Penobscot”), H.S.
TRASK & CO., a Montana corporation (“Trask”), CHAMBERS BELT COMPANY, a Delaware
corporation (“Chambers”), and PHOENIX DELAWARE ACQUISITION, INC., a Delaware
corporation (“Phoenix Acquisition”, and together with Phoenix Footwear,
Penobscot, Trask and Chambers, each individually, a “Company,” and collectively,
the “Companies”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”),
acting through its Wells Fargo Business Credit operating division.

RECITALS

A. Companies and Wells Fargo are parties to a Credit and Security Agreement
dated as of June 10, 2008 (as amended by that certain Forbearance Agreement and
First Amendment to Credit and Security Agreement, dated as of July 7, 2009 (the
“First Amendment”), that certain First Amendment to Forbearance Agreement and
Second Amendment to Credit and Security Agreement, dated as of July 24, 2009
(the “Second Amendment”), that certain Second Amendment to Forbearance Agreement
and Third Amendment to Credit and Security Agreement, dated as of September 29,
2009 (the “Third Amendment”), that certain Third Amendment to Forbearance
Agreement and Fourth Amendment to Credit and Security Agreement, dated
October 16, 2009 (the “Fourth Amendment”; and together with the First Amendment,
the Second Amendment, and the Third Amendment, collectively, the “Forbearance
Agreement”), and that certain Fifth Amendment to Credit and Security Agreement,
dated as of November 5, 2009, and as further amended from time to time, the
“Credit Agreement”). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.

B. Companies and Wells Fargo desire to amend the Forbearance Agreement and the
other Loan Documents as set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Amendment to Forbearance Agreement. Section 1 of the Forbearance Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

“1. Temporary Forbearance. Subject to the satisfaction of the terms and
conditions set forth herein, until that date (the “Forbearance Termination
Date”) which is the earliest to occur of (a) 5:00 p.m. Pacific time on
November 30, 2009; (b) the date of the occurrence of any Event of Default (other
than (i) the Designated Events of Default, or (ii) any breaches of Section 5.2
of the Credit Agreement that occur on or prior to November 30, 2009 (the
“Forbearance Period Financial Covenant Defaults”); (c) the date of the
occurrence of any breach of any term or provisions of this Amendment, including,
but not limited to, Section 8 and Section 13 of this Amendment; or (d) the
Termination Date, Wells Fargo will not exercise or enforce its rights or
remedies against Companies which Wells Fargo would be entitled to exercise or
enforce under the terms of the Loan Documents by reason of the occurrence of the
Designated Events of Default; provided that such forbearance shall not act as a
waiver of Wells Fargo’s right to enforce all claims, rights, and remedies from
time to time on or after the Forbearance Termination Date. Furthermore, nothing
contained herein shall be construed as requiring Wells Fargo to extend the
Forbearance Termination Date. Companies acknowledge and agree that Wells Fargo
has not waived, and by entering into this Amendment Wells Fargo is not waiving,
the Designated Events of Default or any Forbearance Period Financial Covenant
Defaults that may occur on or prior to November 30, 2009.”



--------------------------------------------------------------------------------

2. Amendment to Fourth Amendment. The last paragraph of Section 3 of the Fourth
Amendment is hereby deleted in its entirety and replaced with the following:

“With respect to the payment from Tandy Brands, Accessories, Inc. received by
Companies on or about November 16, 2009, in the amount of $597,378.16 (the
“November Tandy Payment”) in connection with the Chambers Sale, the November
Tandy Payment shall be applied as follows: (i) first, to the repayment of the
principal amount of the Revolving Note in the amount of $297,378.16 (and such
repayment may not be reborrowed unless consented to by Wells Fargo in its sole
discretion), and (ii) the remainder (i.e., $300,000) shall be applied to the
outstanding principal amount of the Revolving Note, but such amount may be
reborrowed in accordance with, and subject to, the terms of the Credit
Agreement. Any subsequent payments to Companies by Tandy Brands, Accessories,
Inc. in connection with the Chambers Sale shall be applied to the repayment of
the principal amount of the Revolving Note and may not be reborrowed unless
consented to by Wells Fargo in its sole discretion.”

3. Amendments to Credit Agreement.

3.1 Section 1.1(a) of the Credit Agreement. Section 1.1(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(a) Line of Credit and Limitations on Borrowing. Wells Fargo shall make
Advances to Companies under the Line of Credit that, together with the L/C
Amount, shall not at any time exceed in the aggregate the lesser of (i) the
Maximum Line Amount (as in effect from time to time as described below), or
(ii) the Borrowing Base limitations described in Section 1.2. Within these
limits, Companies may periodically borrow, prepay in whole or in part, and
reborrow. Wells Fargo has no obligation to make an Advance during a Default
Period or at any time Wells Fargo believes that an Advance would result in an
Event of Default. As of the November 18, 2009, the “Maximum Line Amount” shall
be $4,950,000.”

 

-2-

 



--------------------------------------------------------------------------------

3.2 Exhibit A to the Credit Agreement. Exhibit A to the Credit Agreement is
hereby amended as follows:

(a) The following definitions are hereby deleted in their entirety and replaced
with the following:

“Forbearance Agreement” means that certain Forbearance Agreement and First
Amendment to Credit and Security Agreement, among the Companies and Wells Fargo,
dated as of July 7, 2009, as amended by that certain First Amendment to
Forbearance Agreement and Second Amendment to Credit and Security Agreement,
among the Companies and Wells Fargo, dated as of July 29, 2009, that certain
Second Amendment to Forbearance Agreement and Third Amendment to Credit and
Security Agreement, dated as of September 29, 2009, that certain Third Amendment
to Forbearance Agreement and Fourth Amendment to Credit and Security Agreement,
dated as of October 16, 2009, and that certain Fourth Amendment to Forbearance
Agreement and Sixth Amendment to Credit and Security Agreement, dated as of
November 18, 2009.

“Inventory Sublimit” shall mean $2,000,000.

4. No Other Changes. Except as explicitly amended or waived by this Amendment,
all of the terms and conditions of the Credit Agreement, Forbearance Agreement,
and the other Loan Documents shall remain in full force and effect and shall
apply to any advance or letter of credit thereunder.

5. Accommodation Fee. [Intentionally Omitted].

6. Conditions Precedent. This Amendment shall be effective when Wells Fargo
shall have received and accepted an executed original of this Amendment,
together with each of the following, each in substance and form acceptable to
Wells Fargo in its sole discretion:

6.1 A Certificate of the Secretary of each Company certifying as to (i) the
resolutions of the board of directors of such Company approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws of such Company, which were certified and delivered to Wells Fargo
pursuant to the Certificate of Authority of such Company’s secretary or
assistant secretary dated June 10, 2008, continue in full force and effect and
have not been amended or otherwise modified except as set forth in the
Certificate to be delivered, and (iii) except as noted on each such Certificate,
certifying that the officers and agents of such Company who have been certified
to Wells Fargo, pursuant to the Certificate of Authority of such Company’s
secretary or assistant secretary dated June 10, 2008, as being authorized to
sign and to act on behalf of such Company continue to be so authorized or
setting forth the sample signatures of each of the officers and agents of such
Company authorized to execute and deliver this Amendment and all other
documents, agreements and certificates on behalf of such Company; and

 

-3-



--------------------------------------------------------------------------------

6.2 Such other matters as Wells Fargo may require.

7. Events of Default. In the event Company fails to comply with any or all of
the terms, conditions, or covenants set forth in this Amendment, or if any other
Event of Default shall occur, the Forbearance Period shall automatically end,
and Wells Fargo may, in Wells Fargo’s sole discretion, immediately proceed to
exercise any or all legal rights and remedies in any order selected by Wells
Fargo, and those other rights and remedies contained in the Loan Documents, all
without any further notice to Companies (except as expressly required by the
Loan Documents or applicable law).

8. Representations and Warranties. Each Company hereby represents and warrants
to Wells Fargo as follows:

8.1 Such Company has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by such Company and constitute
the legal, valid and binding obligation of such Company, enforceable in
accordance with its terms.

8.2 The execution, delivery and performance by such Company of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to such Company, or the
articles of incorporation or by-laws of such Company, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which such Company is a
party or by which it or its properties may be bound or affected.

8.3 All of the representations and warranties contained in Article IV of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except (i) to the extent that such representations and
warranties relate solely to an earlier date, (ii) that the Event of Default has
occurred; and (iii) to the extent otherwise disclosed to Wells Fargo in writing
and consented to or waived by Wells Fargo.

9. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Loan Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

10. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Forbearance Agreement or a waiver of
any breach, default or event of default under any other Loan Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

 

-4-



--------------------------------------------------------------------------------

11. Release. Each Company hereby absolutely and unconditionally releases and
forever discharges Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Company has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown. It is the
intention of each Company in executing this release that the same shall be
effective as a bar to each and every claim, demand and cause of action specified
and in furtherance of this intention each Company waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

12. Costs and Expenses. Companies hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Companies
specifically agree to pay all fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. Companies
hereby agree that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Companies, make a loan to
Companies under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the
Accommodation Fee or the Deferred Accommodation Fee required under Section 5 of
this Amendment.

13. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Signed counterparts delivered by facsimile or electronic mail
transmission shall also be binding of the parties, regardless of whether a
signed original is also delivered.

[Signatures on the next page]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

PHOENIX FOOTWEAR GROUP, INC. By:                                       
                                                          

Print Name: James R. Riedman

Title: Chairman

PENOBSCOT SHOE COMPANY By:                                       
                                                          

Print Name: James R. Riedman

Title: Chairman

H.S. TRASK & CO. By:                                       
                                                          

Print Name: James R. Riedman

Title: Chairman

CHAMBERS BELT COMPANY By:                                       
                                                          

Print Name: James R. Riedman

Title: Chairman

PHOENIX DELAWARE ACQUISITION, INC. By:                                       
                                                          

Print Name: James R. Riedman

Title: Chairman

WELLS FARGO BANK, NATIONAL ASSOCIATION
By:                                       
                                                          

Print Name: Harry L. Joe

Title: Vice President